The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
A: The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 24, 40, 230, 240, 260, 280, 290, 300, 310, 320.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Note: although applicant indicated that corrected drawings were filed with the 1/26/21 response, no such drawings appear to have been filed.
B: The disclosure is objected to because of the following informalities:
In par’s. [0029] and [0030], reference characters “30” and “40” are both used to identify the “rotatable output shaft”, and reference numeral “30” is used to identify both the “rotatable output shaft” and the “drive shaft”.

In par. [0046], reference characters “260” and “220” are both used to identify the “travelling guide”. Note that reference character “220” has previously been used to identify the “chain guide” (e.g., see par. [0042]).
Similarly, in par. [0047], reference character “250” is used to identify both a “chain” and a “chain guide”.
Note: the description of par’s. [0036] – [0042] were indicated in the prior Office action as being inconsistent with what was shown in Fig. 2. The examiner acknowledges the amendments made to these paragraphs, but because the correspondingly corrected drawing sheets were not submitted with the amendment, as noted above, it is not possible at this time to evaluate whether or not such changes overcome the objections.
C: Claims 7-10, 13, 15-17, 19 and 20 are objected to because of the following informalities:  
Claim 7, last line, --the-- should be inserted before “second”.
In line 2 of each of claims 8 and 9, “driven” should be --drive--.
Claim 10, line 2, “stress proof” should be --stress-proof--.
Claim 15, line 2, “being misalignment couplings” should be --is a … coupling--.
Claim 17 should depend from claim 16 to provide antecedent basis for the recitation “said … element”.
Claim 19, third-to-last line, --the-- should be inserted before “second”.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/James Keenan/
Primary Examiner
Art Unit 3652

7/13/21